DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (US 8,778,758).
Regarding claim 1, Kubota discloses, in FIG. 10 and in related text, a semiconductor memory device comprising: 

a semiconductor (11a) above the substrate, the semiconductor functioning as a channel of a cell transistor (channel 11a is at surface of a semiconductor well above substrate 11); 
a first silicon nitride layer (44) above the semiconductor, the first silicon nitride layer having an internal compressive stress of a first value; and 
a second silicon nitride layer (46) above the first silicon nitride layer, the second silicon nitride layer having an internal compressive stress of a second value, the second value being greater than the first value (see Kubota, column 2, lines 34-51; column 4, line 52 to column 5, line 3: second silicon nitride layer 46 has compressive stress, that is, has a magnitude in compressive stress greater than zero; first silicon nitride layer 44 has tensile stress, that is, has a magnitude in compressive stress at most zero). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0118391) in view of Kim (US 2012/0098108).
Regarding claim 1, Zhao discloses, in FIG. 8A and in related text, a semiconductor memory device comprising: 
a substrate (9); 
a semiconductor (601, 602) above the substrate, the semiconductor functioning as a channel of a cell transistor; 

Zhao does not explicitly disclose the first silicon nitride layer having an internal compressive stress of a first value; a second silicon nitride layer above the first silicon nitride layer, the second silicon nitride layer having an internal compressive stress of a second value, the second value being greater than the first value.
Kim teaches a second silicon nitride layer (22) above the first silicon nitride layer (13) (see Kim, FIG. 1, [0027], [0029], [0031]). 
Kim teaches the first silicon nitride (13) layer having an internal compressive stress of a first value, the second silicon nitride layer (22) having an internal compressive stress of a second value, the second value being greater than the first value (see Kim, [0032]). Note that second silicon nitride layer 22 has less compressive stress characteristic as compared to first silicon nitride layer 13. Since compressive stress is presented as a negative value in engineering sign convention, as shown in the diagram below, second silicon nitride layer 22 has a less negative value in compressive stress as compared to first silicon nitride layer 13, that is, the second value is greater than the first value. See also, Hirota (US 2011/0227025), paragraph [0072], for examples of engineering sign convention for compressive stress and tensile stress. 

    PNG
    media_image1.png
    551
    711
    media_image1.png
    Greyscale

Zhao and Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhao with the features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhao to include the first silicon nitride layer having an internal compressive stress of a first value; a second silicon nitride layer above the first silicon nitride layer, the second silicon nitride layer having an internal compressive stress of a second value, the second value being greater than the first value, as taught by Kim, in order to reduce tensile stress of the passivation film by plasma processing (see Kim, [0006], [0032]).
Regarding claim 2, Zhao in view of Kim teaches the device of claim 1.
Kim teaches wherein the first silicon nitride layer (13) has a density of a third value, the second silicon nitride layer (22) has a density of a fourth value, and the fourth 
Regarding claim 7, Zhao in view of Kim teaches the device of claim 1.
Kim teaches wherein the second silicon nitride layer (22) is located on a surface of the semiconductor memory device (see Kim, FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Zhao in view of Kim teaches the device of claim 7.
Kim teaches wherein the first silicon nitride layer (13) has an amount of Si-H couplings of a third value, the second silicon nitride layer (22) has an amount of Si-H couplings of a fourth value, and the fourth value is smaller than the third value (see Kim, [0032], amount of Si-H bonds is reduced after plasma processing), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Zhao in view of Kim teaches the device of claim 1.
Kim teaches wherein the first silicon nitride layer (13) has an amount of Si-H couplings of a third value, the second silicon nitride layer (22) has an amount of Si-H couplings of a fourth value, and the fourth value is smaller than the third value (see Kim, [0032], amount of Si-H bonds is reduced after plasma processing), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Liu (US 2012/022857), teaches the amount of N-H bonds is reduced in silicon nitride film after plasma processing. The prior art of records, individually or in combination, do not disclose nor teach “wherein the first silicon nitride layer has an amount of N-H couplings of a fifth value, the second silicon nitride layer has an amount of N-H couplings of a sixth value, and the sixth value is greater than the fifth value” in combination with other limitations as recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811